DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-16 and 18-23 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by LAN/MAN (P802.15.4z™D01 [recited by applicant]).
Regarding claim 1, LAN/MAN discloses, a first network entity in a wireless communication system, the first network entity (controlee) comprising: 
a processor (controlee) configured to: 
identify at least one bit to indicate whether a bit range of seed data used to generate a ranging scrambled timestamp sequence (STS) is included in a ranging STS key and data information element (fig. 54, page 65 section 7.4.4.44, the IVC field indicates the content of the STS IV Counter field as follows: an IVC field value of 0 means that just the 4-octet Counter portion of the IV is included, while an IVC field value of 1 means that the full 16-octet IV is included.); 
identify at least one, wherein the at least one field comprises a 4-octet string to set bits of the bit range of the seed data in case that the bit range of the seed data is included in the ranging STS key and data information element (fig. 54, page 65 section 7.4.4.44, the IVC field indicates the content of the STS IV Counter field as follows: an IVC field value of 0 means that just the 4-octet Counter portion of the IV is included, while an IVC field value of 1 means that the full 16-octet IV is included. Page 66, table, A 4-ocict Integrity Code field is present in the RSKETE); and 
generate the ranging STS key and data information element that includes the at least one field to convey and align the seed data used to generate the ranging STS (fig. 54, page 65 section 7.4.4.44, The Ranging STS Key and IV IE -RSKI IE- may be used to convey and align the seed, @c., key and data IV-, used for STS generation. The content field of the RSKI IE shall be formatted as shown in fig 54); and
 a transceiver operably connected to the processor, the transceiver configured to transmit, to a second network entity, the ranging STS key and data information element (page 24, Ranging Interval Update IE. The Ranging Change Request IE may be transmitted with additional IEs for changing additional ranging parameters, e.g., Ranging Next Channel and Parable 16, Ranging STS Index Update IE. Controller can receive the change request with the preferred ranging parameters in ARC IE and
the preferred intervals in Ranging Interval Update IE from Controlee).
Regarding claims 2, 9, 16, LAN/MAN discloses, wherein the processor is further configured to generate the ranging STS key and data information element to include a counter present field indicating whether a counter field is included in the ranging STS key and data information element (section 7.4.4.44, The ICP field indicates the presence of the Integrity Code field as por Table 19. The CP field is used when the RSKI IE is only conveying the 4-octet Counter portion of the IV, where a CP held value of 1 means the counter value applies to the current packet. A CP field value of 0 means that the RSI IE applies to a future packet exchange. The STS IV Counter field contains cither a 16-octet string intended to initialize the full IV or a 4-cotet string intended to set just counter portion of the PY. This is determined by the PVC field. The STS Key ficid if present, as determined the SKP ficid, contains either a 16-octet string intended to intended the STS key. The integrity Code field if present, as determined by the ICP field, contains a code intended to allowing the upper laver to validate the supplied STS Key and STS IV Counter fields. The presence and length of the integrity Code field is determined by the ICP field as per Table 19. The STS Key. STS IV Counter and Integrity Code ficids of the RSKI IE are determined and consumed by the upper laver.).
Regarding claims 4, 11, 18, LAN/MAN discloses, wherein the processor is further configured to generate the ranging STS key and data information element to include a SKP field indicating whether a STS Key field is present in the ranging STS key and data information element (section 7.4.4.44, The ICP field indicates the presence of the Integrity Code field as por Table 19. The CP field is used when the RSKI IE is only conveying the 4-octet Counter portion of the IV, where a CP held value of 1 means the counter value applies to the current packet. A CP field value of 0 means that the RSI IE applies to a future packet exchange. The STS IV Counter field contains cither a 16-octet string intended to initialize the full IV or a 4-cotet string intended to set just counter portion of the PY. This is determined by the PVC field. The STS Key ficid if present, as determined the SKP ficid, contains either a 16-octet string intended to intended the STS key. The integrity Code field if present, as determined by the ICP field, contains a code intended to allowing the upper laver to validate the supplied STS Key and STS IV Counter fields. The presence and length of the integrity Code field is determined by the ICP field as per Table 19. The STS Key. STS IV Counter and Integrity Code ficids of the RSKI IE are determined and consumed by the upper laver.).  
Regarding claims 5, 12, 19, LAN/MAN discloses, wherein the at least one bit includes: a V1P field indicating whether a V1 field is included in the ranging STS key and data information element; a V2P field indicating whether a V2 field is included in the ranging STS key and data information element; and a V3P field indicating whether a V3 field is included in the ranging STS key and data information element (section 7.4.4.44, The ICP field indicates the presence of the Integrity Code field as por Table 19. The CP field is used when the RSKI IE is only conveying the 4-octet Counter portion of the IV, where a CP held value of 1 means the counter value applies to the current packet. A CP field value of 0 means that the RSI IE applies to a future packet exchange. The STS IV Counter field contains cither a 16-octet string intended to initialize the full IV or a 4-cotet string intended to set just counter portion of the PY. This is determined by the PVC field. The STS Key ficid if present, as determined the SKP ficid, contains either a 16-octet string intended to intended the STS key. The integrity Code field if present, as determined by the ICP field, contains a code intended to allowing the upper laver to validate the supplied STS Key and STS iV Counter fields. The presence and length of the integrity Code field is determined by the ICP field as per Table 19. The STS Key. STS IV Counter and Integrity Code ficids of the RSKI IE are determined and consumed by the upper laver.). 
 Regarding claim 6, 13, LAN/MAN discloses, wherein: the V1 field includes a 4-octet string that is used to set bits 32 to 63 the seed data; the V2 field includes a 4-octet string that is used to set bits 64 to 95 of the seed data; and the V3 field includes a 4-octet string that is used to set bits 96 to 127 of the seed data (section 7.4.4.44, The ICP field indicates the presence of the Integrity Code field as por Table 19. The CP field is used when the RSKI IE is only conveying the 4-octet Counter portion of the IV, where a CP held value of 1 means the counter value applies to the current packet. A CP field value of 0 means that the RSI IE applies to a future packet exchange. The STS IV Counter field contains cither a 16-octet string intended to initialize the full IV or a 4-cotet string intended to set just counter portion of the PY. This is determined by the PVC field. The STS Key ficid if present, as determined the SKP ficid, contains either a 16-octet string intended to intended the STS key. The integrity Code field if present, as determined by the ICP field, contains a code intended to allowing the upper laver to validate the supplied STS Key and STS iV Counter fields. The presence and length of the integrity Code field is determined by the ICP field as per Table 19. The STS Key. STS IV Counter and Integrity Code ficids of the RSKI IE are determined and consumed by the upper laver.).  
Regarding claims 7, 14, 20, LAN/MAN discloses, wherein the ranging STS key and data information element further includes a CP field indicating whether a counter field (fig. 54, section 7.4.4.44, The ICP field indicates the presence of the Integrity Code field as por Table 19. The CP field is used when the RSKI IE is only conveying the 4-octet Counter portion of the IV, where a CP held value of 1 means the counter value applies to the current packet. A CP field value of 0 means that the RSI IE applies to a future packet exchange. The STS IV Counter field contains cither a 16-octet string intended to initialize the full IV or a 4-cotet string intended to set just counter portion of the PY. This is determined by the PVC field. The STS Key ficid if present, as determined the SKP ficid, contains either a 16-octet string intended to intended the STS key. The integrity Code field if present, as determined by the ICP field, contains a code intended to allowing the upper laver to validate the supplied STS Key and STS iV Counter fields. The presence and length of the integrity Code field is determined by the ICP field as per Table 19. The STS Key. STS IV Counter and Integrity Code ficids of the RSKI IE are determined and consumed by the upper laver.).
Regarding claim 8, LAN/MAN discloses, a second network entity in a wireless communication system, the second network entity comprising: 
a transceiver configured to receive, from a first network entity, a ranging scrambled timestamp sequence (STS) key and data information element (page 24, Ranging Interval Update IE. The Ranging Change Request IE may be transmitted with additional IEs for changing additional ranging parameters, e.g., Ranging Next Channel and Parable 16, Ranging STS Index Update IE. Controller can receive the change request with the preferred ranging parameters in ARC IE and the preferred intervals in Ranging Interval Update IE from Controlee); and 
a processor operably connected to the transceiver, the processor configured to:
 identify the ranging STS key and data information element that includes at least one field to be used to convey and align seed data used to generate a ranging STS (fig. 54, page 65 section 7.4.4.44, the IVC field indicates the content of the STS IV Counter field as follows: an IVC field value of 0 means that just the 4-octet Counter portion of the IV is included, while an IVC field value of 1 means that the full 16-octet IV is included.); 
identify the at least one field, wherein the at least one field comprises a 4-octet string to set bits of the bit range of the seed data in case that the bit range of the seed data is included in the ranging STS key and data information element (fig. 54, page 65 section 7.4.4.44, the IVC field indicates the content of the STS IV Counter field as follows: an IVC field value of 0 means that just the 4-octet Counter portion of the IV is included, while an IVC field value of 1 means that the full 16-octet IV is included. Page 66, table, A 4-ocict Integrity Code field is present in the RSKETE); and 
identify at least one the bit range to identify the ranging STS (fig. 54, page 65 section 7.4.4.44, The Ranging STS Key and IV IE -RSKI IE- may be used to convey and align the seed, @c., key and data IV-, used for STS generation. The content field of the RSKI IE shall be formatted as shown in fig 54).
Regarding claim 15, LAN/MAN discloses, a method of a first network entity in a wireless communication system, the method comprising: 
identifying at least one bit to indicate whether a bit range of seed data used to generate a ranging scrambled timestamp sequence (STS) is included in a ranging STS key and data information element (fig. 54, page 65 section 7.4.4.44, the IVC field indicates the content of the STS IV Counter field as follows: an IVC field value of 0 means that just the 4-octet Counter portion of the IV is included, while an IVC field value of 1 means that the full 16-octet IV is included.); 
identifying at least one, wherein the at least one field comprises a 4-octet string to set bits of the bit range of the seed data in case that the bit range of the seed data is included in the ranging STS key and data information element (fig. 54, page 65 section 7.4.4.44, the IVC field indicates the content of the STS IV Counter field as follows: an IVC field value of 0 means that just the 4-octet Counter portion of the IV is included, while an IVC field value of 1 means that the full 16-octet IV is included. Page 66, table, A 4-ocict Integrity Code field is present in the RSKETE); and 
generating the ranging STS key and data information element that includes the at least one field to convey and align the seed data used to generate the ranging STS; and transmitting, to a second network entity, the key and data information element (fig. 54, page 65 section 7.4.4.44, The Ranging STS Key and IV IE -RSKI IE- may be used to convey and align the seed, @c., key and data IV-, used for STS generation. The content field of the RSKI IE shall be formatted as shown in fig 54).
Regarding claim 21, LAN/MAN discloses, wherein the counter field includes a 4-octet string comprising information to set a counter (fig. 54, section 7.4.4.44, The ICP field indicates the presence of the Integrity Code field as por Table 19. The CP field is used when the RSKI IE is only conveying the 4-octet Counter portion of the IV, where a CP held value of 1 means the counter value applies to the current packet. A CP field value of 0 means that the RSI IE applies to a future packet exchange. The STS IV Counter field contains cither a 16-octet string intended to initialize the full IV or a 4-cotet string intended to set just counter portion of the PY. This is determined by the PVC field. The STS Key ficid if present, as determined the SKP ficid, contains either a 16-octet string intended to intended the STS key. The integrity Code field if present, as determined by the ICP field, contains a code intended to allowing the upper laver to validate the supplied STS Key and STS iV Counter fields. The presence and length of the integrity Code field is determined by the ICP field as per Table 19. The STS Key. STS IV Counter and Integrity Code ficids of the RSKI IE are determined and consumed by the upper laver.).  
Regarding claim 22, LAN/MAN discloses, wherein the counter field includes a 4- octet string comprising information to set a counter (fig. 54, section 7.4.4.44, The ICP field indicates the presence of the Integrity Code field as por Table 19. The CP field is used when the RSKI IE is only conveying the 4-octet Counter portion of the IV, where a CP held value of 1 means the counter value applies to the current packet. A CP field value of 0 means that the RSI IE applies to a future packet exchange. The STS IV Counter field contains cither a 16-octet string intended to initialize the full IV or a 4-cotet string intended to set just counter portion of the PY. This is determined by the PVC field. The STS Key ficid if present, as determined the SKP ficid, contains either a 16-octet string intended to intended the STS key. The integrity Code field if present, as determined by the ICP field, contains a code intended to allowing the upper laver to validate the supplied STS Key and STS iV Counter fields. The presence and length of the integrity Code field is determined by the ICP field as per Table 19. The STS Key. STS IV Counter and Integrity Code ficids of the RSKI IE are determined and consumed by the upper laver.).
Regarding claim 23, LAN/MAN discloses, wherein the counter field includes a 4-octet string comprising information to set a counter (fig. 54, section 7.4.4.44, The ICP field indicates the presence of the Integrity Code field as por Table 19. The CP field is used when the RSKI IE is only conveying the 4-octet Counter portion of the IV, where a CP held value of 1 means the counter value applies to the current packet. A CP field value of 0 means that the RSI IE applies to a future packet exchange. The STS IV Counter field contains cither a 16-octet string intended to initialize the full IV or a 4-cotet string intended to set just counter portion of the PY. This is determined by the PVC field. The STS Key ficid if present, as determined the SKP ficid, contains either a 16-octet string intended to intended the STS key. The integrity Code field if present, as determined by the ICP field, contains a code intended to allowing the upper laver to validate the supplied STS Key and STS IV Counter fields. The presence and length of the integrity Code field is determined by the ICP field as per Table 19. The STS Key. STS IV Counter and Integrity Code ficids of the RSKI IE are determined and consumed by the upper laver.). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643